 1   Larry W. Lee (State Bar No. 228175)
     Kristen M. Agnew (State Bar No. 247656)
 2   Nick Rosenthal (State Bar No. 268297)
 3   DIVERSITY LAW GROUP, P.C.
     515 South Figueroa Street, Suite 1250
 4   Los Angeles, California 90071
     (213) 488-6555
 5   (213) 488-6554 facsimile
 6
     William L. Marder (State Bar No. 170131)
 7   Polaris Law Group LLP
     501 San Benito Street, Suite 200
 8
     Hollister, California 95023
 9   (831) 531-4214
     (831) 634-0333 facsimile
10
     Attorneys for Plaintiff and the Class
11
12
                                  UNITED STATES DISTRICT COURT
13
                  NORTHERN DISTRICT OF CALIFORNIA—SAN JOSE DIVISION
14
15
     RAY DELGADO, as an individual and on           Case No.: 17-cv-07370-LHK
16   behalf of all others similarly situated,
                                                    ORDER RE
17                 Plaintiffs,                      STIPULATION RE: PROVISION AND
18                                                  USE OF PUTATIVE CLASS MEMBERS’
            vs.                                     CONTACT INFORMATION
19
     MARKETSOURCE, INC., d/b/a                      Re: Dkt. No. 40
20   MARYLAND MARKETSOURCE, INC., a
21   Maryland corporation; and DOES 1 through
     50, inclusive,
22
                    Defendants.
23
24
25
26
27
28

                                                1

                         STIPULATION RE: PROVISION AND USE OF
                    PUTATIVE CLASS MEMBERS’ CONTACT INFORMATION
 1          Pursuant to the Court’s August 28, 2018 Order (Dkt. No. 29 at 6:4–11), the Parties have
 2   met and conferred regarding the process by which Plaintiff will obtain the contact information
 3   of putative class members.
 4          1.      The parties will make use of the Belaire-West notification process and have
 5   agreed upon the language of such a notice.
 6          2.      Defendant has already provided the contact information for putative class
 7   members to an agreed-upon third-party administrator to disseminate Belaire-West notice. This
 8   information was designated as CONFIDENTIAL and subject to the stipulated protective order.
 9   Dkt. No. 39 at 9:3–13.
10          3.      To protect the confidentiality of putative class members’ contact information, the
11   parties have stipulated to, and this Court has entered, a protective order which provides:
12                  Contact information and Employment Records for Putative Class
                    Members and Allegedly Aggrieved Employees Shall Be Used in
13                  This Litigation Only and Are Prohibited from Use or Disclosure
14                  Otherwise. Notwithstanding any other provisions herein, the
                    parties recognize that the private contact information and
15                  employment records for some or all putative class members and
                    allegedly aggrieved employees will be produced during the
16                  pendency of this litigation. None of the contact information or
17                  employment records of putative class members shall be used for
                    any purpose outside of this litigation, and will not be disseminated
18                  to any third party under any circumstances, except where agreed to
                    in writing by counsel for both parties or in accordance with the
19                  procedures set forth in this Stipulated Protective Order for the
20                  disclosure of documents and information designated as
                    “CONFIDENTIAL” to authorized persons under section 7.2, or as
21                  required by law.

22   Dkt. No. 39 at 9:3–13.
23   DATED: October 8, 2018                               EPSTEIN BECKER & GREEN, P.C.
24
                                                          By:    /s/ Michael S. Kun
25                                                            Michael S. Kun
                                                              Kevin D. Sullivan
26                                                        Attorneys for Defendant
27                                                        MARKETSOURCE, INC.

28

                                                      2

                        STIPULATION RE: PROVISION AND USE OF
                   PUTATIVE CLASS MEMBERS’ CONTACT INFORMATION
 1   DATED: October 8, 2018                 DIVERSITY LAW GROUP, P.C.
 2
                                            By:    /s/ Larry W. Lee
 3                                              Larry W. Lee
                                                Kristen M. Agnew
 4                                              Nicholas Rosenthal
                                            Attorneys for Plaintiff
 5                                          RAY DELGADO
 6
 7
 8
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9
10            October 9, 2018
     DATED: ________________________         _____________________________________
11                                           Hon. Virginia K. DeMarchi
                                             United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        3

                      STIPULATION RE: PROVISION AND USE OF
                 PUTATIVE CLASS MEMBERS’ CONTACT INFORMATION
